Citation Nr: 1806421	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-41 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Sharmine Persaud, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his development of Parkinson's disease is related, at least in part, to his in-service exposure to various chemical toxins, including TCE.


CONCLUSION OF LAW

The Veteran has Parkinson's disease that is the result of disease or injury incurred during active military service.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for service connection for Parkinson's disease.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that service connection is warranted for Parkinson's disease.  During his December 2017 hearing before the Board and his September 2014 DRO hearing, and in various lay statements, he alleges that he was exposed to various hazardous chemicals and environmental toxins during active duty service.  He reports that he served as an Aviation Machinist Mate and Plane Captain on the flight deck of the USS Bon Homme Richard, and that it was his responsibility to wash and maintain the cleanliness of the airplanes that flew to and from the aircraft carrier.  He explained that he used various chemicals to clean the planes and that he was exposed to numerous environmental toxins and substances that were on the planes either from routine airplane maintenance procedures or from residue from the usage of the plane during bombing activities.  He reported that he was exposed to weapons propellants, paints, trichloroethylene (TCE), various solvents, jet fuels, napalm, and multiple other unknown environmental toxins that adhered to the planes surface.  He noted that, while cleaning the planes, he was exposed to toxic agents including TCE, which was commonly used by the aircraft maintenance staff as a degreaser.  He stated that he never wore any type of protective gear during this work.

The Veteran's service treatment records are silent as to any complaints of or treatment for Parkinson's disease during service.  The Veteran's service personnel records confirm that his military occupational specialist was aviation machinist mate and that he was qualified as a plane captain.  In support of his claim, the Veteran submitted a photograph of himself washing an airplane, reportedly during his active duty service.  

Although the Veteran's service personnel records do not specifically confirm that he was exposed to chemical agents including TCE during his military service, the Board finds the Veteran's lay statements to be credible in this case, as they are consistent with his military occupational specialty as an aviation machinist mate and plane captain, and are not contradicted by any evidence in the record.  Accordingly, affording the Veteran the benefit of the doubt, the Board accepts the Veteran's lay statements that he was exposed to TCE and various other chemicals during service to be probative.

The medical evidence of record shows that the Veteran was diagnosed with Parkinson's disease in 2001.  At the time of his diagnosis, he reported a three-month history of tremor in the right hand.

In a July 2014 letter, N. Chan, M.D. reported that it was "feasible that agent orange exposure in the ambient environment may have contributed" to the Veteran's Parkinson's disease.

In a September 2014 opinion, G. Uribe, ARNP, MN, FNP, LNC, opined that it was "more likely than not" that the Veteran's Parkinson's disease was related to his active duty service.  She noted the Veteran's lay statements that his military occupational specialty required the routine use of and/or exposure to toxic chemical solvents, including TCE, petroleum, oil, and various other toxic chemicals, to clean and maintain the airplanes.  She explained that the scientific literature documented that the use of various organic hydrocarbon solvents, including TCE and other chemical solvents, were a risk factor for Parkinson's disease.  Her opinion was based upon a thorough review of the pertinent evidence, as well as lay evidence provided by the Veteran.  Additionally, she cited numerous medical treatises in support of her opinion.

In an April 2015 opinion, N. Chan, M.D., opined that it was "at least as likely as not that [the Veteran's] exposures to certain chemicals while in the military contributed" to his Parkinson's disease.

After a thorough consideration of the evidence of record, the Board concludes that service connection is warranted for Parkinson's disease.  The Veteran has provided competent and credible lay evidence of in-service exposure to toxic chemicals, including TCE, during his military service.  Additionally, the only medical evidence of record addressing the etiology of the Veteran's Parkinson's disease relates the Veteran's Parkinson's disease to his in-service exposure to various chemicals, including TCE.  

The Board acknowledges that the evidence of the specific nature of the Veteran's in-service chemical exposure is not, in and of itself, conclusive; however, conclusiveness is not required when considering medical evidence and opinions.  See Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008).  Given VA's uniquely pro-claimant principles underlying the veterans' benefits system, a claimant merely has to submit sufficient evidence to establish equipoise.  National Organization of Veterans Advocates v. Secretary of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013); see also 38 C.F.R. § 3.103(a) (VA must render a decision which grants every benefit that can be supported in law while protecting the interests of the Government).  In light of the above evidence and affording the Veteran the benefit of the doubt, service connection for Parkinson's disease is granted.



ORDER

Entitlement to service connection for Parkinson's disease is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


